NOTE: This order is nonprecedential
United States Court of AppeaIs
for the Federal Circuit
THE LEXINGTON COMPANY, AB,
Appellant, '
V.
LEX[NGTON FURNITURE INDUSTRIES, INC.,
Appellee.
2011-1627 `
(Cance11ati0n N0. 92048578)
Appea1 from the United States Patent and Trademark
Office, Trademark Tria1 and Appea1 B0ard.
ON MOTION
ORDER
The Lexington C0n1pany, AB, moves to reinstate its
appeal Lexingt0n Furniture Ir1dustries, Inc. opposes
The Lexingt0n C0mpany rep1ies.

\
LEXINGTON CO V. LEXINGTON FU`RNITURE 2
Up0n consideration thereof
IT ls 0RDERED THAT:
(1) The motion is granted The mandate is reca1led,
the dismissal order is vacated, and the appeal is rein-
stated
(2) The briefing schedule is stayed
FoR THE CoURT
 2 7  /s/ Jan Horba1y
Date J an Horba1y
C1erk
cc: Tywanda H. L0rd, Esq. .
Ti1nothy D. Pecsenye, Esq.
325 us coun'lr=i)'i=".§'\'1?PEALsF0n
THE FEDEF!AL ClRCUlT
APR 2 7 2012
.lANHOBBA\.Y
Cl.EBK